DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/26/2022 has been entered.
 
Claim Objections
Claims 1-20 are objected to because of the following informalities: Claim 1 recites, “…..the electrical switch and from the off position to the on position” in lines 7-8, which should be corrected to delete the “and” to clarify the claim language and read as “…the electrical switch from the off position to the on position. Claim 9, lines 9-10 and Claim 13, line 6 has similar recitations, and requires similar corrections. Claims 2-7, 10-12 and 14-20 are objected due to dependability to objected Claims 2-7, 10-12 and 14-20 respectively. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the corresponding electrical switch" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim. Claims 2-8 are rejected due to dependability to rejected Claim 1.
Claim 1 recites the limitation "the corresponding actuator" in lines 12-13.  There is insufficient antecedent basis for this limitation in the claim. Claims 2-8 are rejected due to dependability to rejected Claim 1
Claim 9 recites the limitation "the corresponding electrical switch" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim. Claims 10-12 are rejected due to dependability to rejected Claim 9.
Claim 13 recites the limitation "the corresponding electrical switch" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Claims 14-20 are rejected due to dependability to rejected Claim 13.
Claim 1 recites, “an actuator operable to physically engage the corresponding electrical switch to impart a first force on a corresponding electrical switch to physically move the electrical switch from an on position to an off position and to impart a second force on the electrical switch to physically move the electrical switch and from the off position to the on position” in lines 4-7. It is indefinite whether “the corresponding electrical switch” recited in lines 4-5, being physically engaged and “a corresponding electrical switch” recited in line 5, being imparted by a first force, are the same element or different elements. It is further indefinite, “a corresponding electrical switch” recited in line 5 and “the electrical switch” recited in line 6 and line 7 are same element or different elements. For examination purposes, the above phrase is considered as “ an actuator operable to physically engage the electrical switch to impart a first force on the electrical switch to physically move the electrical switch from an on position to an off position and to impart a second force on the electrical switch to physically move the electrical switch from the off position to the on position”. Claim 9 has similar recitations and similarly rejected and considered. Claims 10-12 are rejected due to dependability to rejected Claim 9. Claim 13 has partly similar recitations and partly similarly rejected and considered. Claims 14-20 are rejected due to dependability to rejected Claim 13.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7-9, 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Emerson et al. (US 2015/0326001).
Regarding Claim 1, Emerson discloses a power distribution system (Figures 1-18, Abstract, Paragraph 44, “…the distribution system includes a communications channel, such as, but not limited to a wireless communications channel, for remote programming, monitoring and/or tripping of said circuit breaker(s) via said controller”) comprising: 
a plurality of bus plugs (Figures 1-3, Paragraph 44), wherein each of a respective bus plug of the plurality of bus plugs includes an electrical switch configured to selectively control a corresponding energization of the respective bus plug (switch coupled to trip coil, Figure 3), and an actuator (comprising trip circuit providing output to trip coil in Figure 3, Paragraph 121, “The trip circuits are driven …… to operate the trip coil to turn the CB OFF”) operable to physically engage the corresponding electrical switch to impart a first force on a corresponding electrical switch to physically move the electrical switch from an on position to an off position (output from the trip circuit to the trip coil to impart a first force to move the contacts of CB from ON to OFF, Figure 3, Paragraphs 121, 204) and to impart a second force on the electrical switch to move the electrical switch and from the off position to the on position (output from the trip circuit to the trip coil to impart a second force to move the contacts of CB from OFF to ON, Figure 3,it is noted that the trip coil in Figure 3 of Emerson having the actuating mechanism/solenoid, physically engages and moves the electrical switch (please see Paragraph 35 of the instant application describing “a linear actuator (e.g., solenoid)” being included in the actuator. The contacts of the electrical switch of Emerson physically move when close/on and open/off); 
a remote application (Figure 4, Remote PC applications) having commands defining the energization of at least one of the plurality of bus plugs (Abstract, “…The circuit breaker is preferably able to be programmed, monitored and/or tripped remotely”, Paragraph 1, “….which is programmable to cater for a wide variety of current/voltage/power ratings. The circuit breaker of the present invention is preferably remotely controlled, monitored, and/or programmed”, Paragraph 191, “….may be programmed via a PC, laptop, iPad® or other tablet device operatively connected to the communication controller then circuit breaker via a USB, network cable, blue tooth or other connector”); and 
a communication module (Figure 3, comprising single channel communication controller) configured to communicate the commands from the remote application to the at least one of the plurality of bus plugs, and wherein the corresponding actuator receives the commands from the communications module, which causes the corresponding actuator to physically move the corresponding electrical switch (Abstract, “…The circuit breaker is preferably able to be programmed, monitored and/or tripped remotely”, Figure 4, two way communication between remote PC and communication module and output to trip signal to circuit breaker, Paragraphs 69-70, “The circuit breaker of the present invention is able to be programmed such that it can operate at a range of current/voltage/power ratings, and trip characteristics. It may be programmed in situ, remotely, or pre-programmed to its desired ratings…”).
Regarding Claim 2, Emerson discloses the system of Claim 1, wherein the communication module is configured to communicate the commands from the remote application to each bus plug of the plurality of bus plugs (Figure 4, two way communication between remote PC and communication module and output to trip signal to circuit breaker, single channel comms controller coupled to microcontroller via CAN I/F, Figure 3).
Regarding Claim 3, Emerson discloses the system of Claim 1, wherein the remote application includes a mobile or web- based application (Paragraph 252, “The CAN bus is connected to a communication controller that outputs the signals as values in particular registers via RS485 protocol, Ethernet, USB or Bluetooth (with the latter two mostly used for programming)”).
Regarding Claim 7, Emerson discloses the system of Claim 1, wherein each bus plug of the plurality of bus plugs includes a corresponding measurement device (comprising 1000A sensor 100A, 80A sensor, 20A sensor and part of microcontroller, Figures 3-4, Paragraph 196) configured to monitor one or more parameters of the respective bus plug (sensor inputs to microcontroller, Figure 3, Paragraph 196), and wherein the communication module is configured to communicate the one or more parameters from the corresponding measurement device to the remote application (Figure 3, microcontroller signal communication to communications controller which is communicating with remote application via TCP/IP, RS485 lines, Figure 4, “Communication module collect signals from microcontrollers” output to “Remote PC reading and collecting data…” via TCP/IP RS485).
Regarding Claim 8, Emerson discloses the system of Claim 1, wherein each bus plug of the plurality of bus plugs includes a handle operable to control the corresponding electrical switch (handle associated with the lock mechanism shown in Figures 1-2, not labelled, Paragraphs 241-242, “The circuit breaker of the present invention also has a built in lock off mechanism that also acts on the contacts to provide a safe access to terminals. This arrangement is provided without the need for any additional components or equipment…..The built in lock off mechanism reduces the need for additional equipment to achieve this level of safety. Larger circuit breakers (mostly with rotary handles) are provided with this facility because the abundance of space makes it easy”).
Regarding Claim 9, Emerson discloses a power distribution system (Figures 1-18, Abstract, Paragraph 44, “…the distribution system includes a communications channel, such as, but not limited to a wireless communications channel, for remote programming, monitoring and/or tripping of said circuit breaker(s) via said controller”) comprising: 
a plurality of bus plugs that communicate over a wired or wireless connection (Paragraphs 44, 250-252), wherein each of a respective bus plug of the plurality of bus plugs includes: 
an electrical switch configured to selectively control a corresponding energization of the respective bus plug (electrical switch coupled to trip coil, Figure 3); 
an actuator (comprising trip circuit providing output to trip coil. Figure 3, Paragraph 121, “The trip circuits are driven …… to operate the trip coil to turn the CB OFF”) operable to physically engage the corresponding electrical switch to impart a first force on a corresponding electrical switch to physically move the electrical switch from an on position to an off position (output from the trip circuit to the trip coil to impart a first force to move the contacts of CB from ON to OFF, Figure 3, Paragraphs 121, 204) and to impart a second force on the electrical switch to physically move the electrical switch and from the off position to the on position (output from the trip circuit to the trip coil to impart a second force to move the contacts of CB from OFF to ON, Figure 3, it is noted that  the trip coil in Figure 3 of Emerson having the actuating mechanism/solenoid, physically engages and moves the electrical switch (please see Paragraph 35 of the instant application describing “a linear actuator (e.g., solenoid)” being included in the actuator. The contacts of the electrical switch of Emerson physically move when close/on and open/off); and 
a handle operable to control the corresponding electrical switch (handle associated with the lock mechanism shown in Figures 1-2, not labelled, Paragraphs 241-242, “The circuit breaker of the present invention also has a built in lock off mechanism that also acts on the contacts to provide a safe access to terminals. This arrangement is provided without the need for any additional components or equipment…..The built in lock off mechanism reduces the need for additional equipment to achieve this level of safety. Larger circuit breakers (mostly with rotary handles) are provided with this facility because the abundance of space makes it easy”).
Regarding Claim 13, Emerson discloses a bus plug (Figures 1-3) comprising: 
an electrical switch configured to selectively control energization of the bus plug (electrical switch coupled to trip coil, Figure 3); an actuator (comprising trip circuit providing output to trip coil. Figure 3, Paragraph 121, “The trip circuits are driven …… to operate the trip coil to turn the CB OFF”) operable to physically engage the corresponding electrical switch to impart a first force on a corresponding electrical switch to physically move the electrical switch from an on position to an off position (output from the trip circuit to the trip coil to impart a first force to move the contacts of CB from ON to OFF, Figure 3, Paragraphs 121, 204) and to impart a second force on the electrical switch to physically move the electrical switch and from the off position to the on position (output from the trip circuit to the trip coil to impart a second force to move the contacts of CB from OFF to ON, Figure 3, it is noted that the trip coil in Figure 3 of Emerson having the actuating mechanism/solenoid, physically engages and moves the electrical switch (please see Paragraph 35 of the instant application describing “a linear actuator (e.g., solenoid)” being included in the actuator. The contacts of the electrical switch of Emerson physically move when close/on and open/off); and 
a measurement device configured to monitor one or more parameters of the bus plug (comprising current sensors 1000A sensor 100A, 80A sensor, 20A sensor and part of microcontroller, Figure 3); and 
wherein at least one of the electrical switch, the actuator, and the measurement device is configured to communicate with a communication module over a wired or wireless connection (Paragraph 99, “The CAN bus controller is used to communicate with other circuit breakers (for 3 Phase operation) and to send voltage, current and power readings to the communications controller for monitoring of the system”); and 
wherein the actuator is configured to receive commands from the communication module and physically move the electrical switch in response to the commands (Abstract, “…The circuit breaker is preferably able to be programmed, monitored and/or tripped remotely”, Figure 4, two way communication between remote PC and communication module and output to trip signal to circuit breaker, Paragraphs 69-70, “The circuit breaker of the present invention is able to be programmed such that it can operate at a range of current/voltage/power ratings, and trip characteristics. It may be programmed in situ, remotely, or pre-programmed to its desired ratings…”, Figure 3, Figure 4, trip signal to circuit breaker in response to collected current values from sensor).
Regarding Claim 14, Emerson discloses the bus plug of Claim 13, wherein the at least one of the actuator and the electrical switch is configured to de-energize the bus plug in response to measurement of the predetermined parameter (Figures 3-4, Figure 4, trip signal to circuit breaker in response to collected current values from sensor).
Regarding Claim 15, Emerson discloses the bus plug of Claim 14, wherein operation of the at least one of the actuator and the electrical switch is automatic in response to measurement of the predetermined parameter (Figures 3-4, Paragraph 190, “A circuit breaker of the present invention may be programmed with a range of predetermined parameters. The parameters of the circuit breaker, which may be selected include, current rating, voltage rating, residual current (preferred but not limited to 10 mA, 30 mA, 100 mA), tripping curve characteristics….These functions are performed by the (communications) controller. The actual circuit breaker itself will only perform the tripping function autonomously once programmed”).
Regarding Claim 16, Emerson discloses the bus plug of Claim 13, wherein at least one of the electrical switch, the actuator, and the measurement device is configured to communicate the predetermined parameter to the communication module over the wired or wireless connection (Figure 4, “Microcontroller collect current values” output to “Communication module collect signals from microcontrollers” Paragraph 99, “The CAN bus controller is used to communicate with other circuit breakers (for 3 Phase operation) and to send voltage, current and power readings to the communications controller for monitoring of the system”).
Regarding Claim 17, Emerson discloses the bus plug of Claim 13, wherein the predetermined parameter is one or more of a current, a voltage, a power, a temperature, a time, and a location of the bus plug (Paragraph 99, “The CAN bus controller is used to communicate with other circuit breakers (for 3 Phase operation) and to send voltage, current and power readings to the communications controller for monitoring of the system”).
Regarding Claim 18, Emerson discloses the bus plug of Claim 13, including a handle operable to control the electrical switch (handle associated with the lock mechanism shown in Figures 1-2, not labelled, Paragraphs 241-242, “The circuit breaker of the present invention also has a built in lock off mechanism that also acts on the contacts to provide a safe access to terminals. This arrangement is provided without the need for any additional components or equipment…..The built in lock off mechanism reduces the need for additional equipment to achieve this level of safety. Larger circuit breakers (mostly with rotary handles) are provided with this facility because the abundance of space makes it easy”).
Regarding Claim 19, Emerson discloses the bus plug of Claim 18, wherein at least one of the electrical switch, the actuator, and the measurement device is configured to communicate a position of the handle to the communication module over the wired or wireless connection (Figure 4, “CB ON or OFF” output to “Microcontroller collect current values” and to “Communication module collect signals from microcontrollers”).
Regarding Claim 20, Emerson discloses the bus plug of Claim 13, wherein the measurement device is configured to continuously monitor the one or more parameters in real-time (Figures 3-4, Paragraph 190, “….switching of load (either normally open, normally closed), dimming of load via external input, real time clock switching of contacts, time delay function of switching of contacts. These functions are performed by the (communications) controller. The actual circuit breaker itself will only perform the tripping function autonomously once programmed”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-6, 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Emerson et al. (US 2015/0326001) in view of Barrenscheen (US 2017/0300397).
Regarding Claims 4-6, Emerson does not specifically disclose the wired or wireless connection over which the plurality of bus plugs communicate having a daisy chain configuration (Claim 4), open loop daisy chain configuration (Claim 5) or closed daisy chain configuration (Claim 6).
Barrenscheen discloses a network comprising plurality of switching devices (Figures 1-4, Figure 1 shows details of a switching device 100), wherein the plurality of switching devices (220-1, …220-4, Figure 2) communicate to communications controller via wired or wireless connection (210 communicating with 220-1 to 220-4, Figure 2), wherein the wired or wireless connection having daisy chain configuration (200, Figure 2, Paragraphs 21-25) including open loop daisy chain configuration and open loop daisy chain configuration (Paragraph 26). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the plug devices in the power distribution system of Emerson, using daisy chain connection as taught by Barrenscheen, such that the remote application and/or communication module can monitor, transmit and receive signals directly or transmission via individual plugs (see Barrenscheen, Paragraphs 4-5, “The daisy-chain circuit may be either closed or open. A closed daisy-chain circuit is one which data passes from the master device through the slave devices and back to the master device, ……The open daisy-chain circuit is one in which data is transmitted downstream from the master device through the slave devices, and then upstream through the same slave devices to return to the master device. The open daisy-chain circuit is often used where the slave devices are located in increasing distance from the master device”, Paragraph 26)
Claims 10-12 basically recite the limitations of Claim 4-6, except that the power distribution system of Claim 9 is recited. Therefore, Claims 10-12 are rejected for the same reasons as for Claims 4-6 as discussed above.
Response to Arguments
Applicant's arguments filed on 8/26/2022 have been fully considered but they are not persuasive and/or rendered moot in view of current rejection addressing the new limitations.
The Applicant argues, on Page 8 of the Remarks that Claim 1 requires that one component-the actuator-performs both the function of physically moving the electrical switch to the on position and physically moving the electrical switch to the off position and that the actuator 135 physically engages with the control knob 160 of the electrical switch 130 shown in Figure 15 of the instant application.
In response, examiner respectfully notes that Claim does not recite the actuator physically engages/engaging a control knob of the electrical switch (please also see the 112 rejection above), and the trip coil in Figure 3 of Emerson having the actuating mechanism/solenoid, physically engages and moves the electrical switch (please see Paragraph 35 of the instant application describing “a linear actuator (e.g., solenoid)” being included in the actuator.  
The Applicant argues, on Page 8 of the Remarks the actuator 135 is configured to physically move the control knob 160 between an on position and an off position, based on commands received from a remote communication module 210. 
In response, examiner respectfully notes that as discussed above, the trip coil in Figure 3 of Emerson having the actuating mechanism/solenoid, physically engages and moves the electrical switch (please see Paragraph 35 of the instant application describing “a linear actuator (e.g., solenoid)” being included in the actuator. The contacts of the electrical switch of Emerson physically move when close/on and open/off and the movement is caused by the first force imparted due to a first current in the actuating coil and the second force imparted due to second current, regardless of the amount, in the actuating coil respectively. Please see Emerson’s disclosure in  Abstract, “…The circuit breaker is preferably able to be programmed, monitored and/or tripped remotely”, Figure 4, two way communication between remote PC and communication module and output to trip signal to circuit breaker, Paragraphs 69-70, “The circuit breaker of the present invention is able to be programmed such that it can operate at a range of current/voltage/power ratings, and trip characteristics. It may be programmed in situ, remotely, or pre-programmed to its desired ratings…”.
Examiner further respectfully notes that Emerson discloses in Paragraph 121, “The trip circuits are driven by the microcontroller and the watch dog timer to operate the trip coil to turn the CB OFF”, in Paragraph 204, “sensing CT to provide a signal proportional to the out of balance current in the three phase circuit. This signal is fed through a current amplifier as per the single phase option and fed to the microcontroller as voltage, subsequently actuating the tripping of all 3 poles of the circuit breaker”. It is noted that as described in Paragraphs 121, 204 Emerson discloses the claimed first force which Applicant also agrees. The argued upon limitation of the second force is the operating force to move the contacts from open/off to close/on position.
Regarding Applicant’s arguments, on Pages 9-10 of the Remarks toward the disclosure of Paragraphs 29, 204, 219, 230, please see the response to arguments above. 

Applicant’s arguments, on Pages 10-12 toward Claims 9 and 13 and dependent claims are directed toward the arguments toward Claim 1, therefore please see the response to arguments toward Claim 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wallace et al. (US 5,964,815) discloses communication configuration of plurality of switch devices having daisy chain connection (Figure 1, 12A to N having daisy chain connection to communicate with controller 38); Ennis et al. (US 6,507,255) discloses remotely controllable circuit breaker (Abstract, Figures 1-11); Kosup (US 3,986,155) discloses remotely controllable circuit breaker including a knob (Figures 1-3, Column 1, lines 11-25).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY M THOMAS whose telephone number is (571)272-6002. The examiner can normally be reached Mon-Fri 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fureman Jared can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/LUCY M THOMAS/Examiner, Art Unit 2836, 9/15/2022